Citation Nr: 0924067	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-06 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for postoperative status excision tumor, right thigh 
with mild residual foot drop from common peroneal nerve 
neuropathy prior to May 28, 2008.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative status excision tumor, right thigh 
with mild residual foot drop from common peroneal nerve 
neuropathy beginning May 28, 2008.

3.  Entitlement to a compensable disability rating for 
calcific bursitis of the left shoulder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  For the period prior to May 28, 2008, the Veteran's 
postoperative status excision tumor, right thigh with mild 
residual foot drop from common peroneal nerve neuropathy was 
manifested by no more than 'mild' incomplete paralysis; it 
was no longer actually manifested by foot drop, not 
manifested by abnormal gait or decreased motor skills, and 
not manifested by objectively demonstrated functional 
limitation.

2.  For the period from May 28, 2008, the Veteran's 
postoperative status excision tumor, right thigh with mild 
residual foot drop from common peroneal nerve neuropathy is 
manifested by pain with occasionally excruciating 
exacerbations, occasional numbness, slight weakness, and 
reduced size of thigh and calf muscles reasonably consistent 
with 'moderate' incomplete paralysis; it is no longer 
actually manifested by foot drop, it is not manifested by 
abnormal gait or decreased motor skills, and it is not 
manifested by 'severe' incomplete paralysis.

3.  The Veteran's calcific bursitis of the left shoulder is 
not manifested by limitation of motion of that minor arm to 
the shoulder level, even accounting for functional 
limitation.

4.  The combined rating for the Veteran's two service 
connected disabilities is 20 percent effective from May 28, 
2008; it was 10 percent prior to May 28, 2008.

5.  The Veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to May 28, 2008, the criteria for 
entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected postoperative status 
excision tumor, right thigh with mild residual foot drop from 
common peroneal nerve neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.120, 4.123, 4.124, and Code 8521 (2008).

2.  For the period from May 28, 2008, the criteria for 
entitlement to a disability rating of 20 percent (but no 
higher) for the Veteran's service-connected postoperative 
status excision tumor, right thigh with mild residual foot 
drop from common peroneal nerve neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.120, 4.123, 4.124, and Code 8521 (2008).

3.  The criteria for entitlement to a compensable disability 
rating for the Veteran's service-connected calcific bursitis 
of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Codes 5201, 5203-5019 (2008).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The RO sent VCAA letters in 
January 2004 and June 2008 to the Veteran advising him of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, these letters advised the 
appellant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board notes that the VCAA letters were all sent to the 
appellant prior to the most recent RO readjudication of the 
appeal in connection with the February 2009 supplemental 
statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely January 2007 notice 
(included with a supplemental statement of the case) provided 
the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter directly 
explained how VA determines disability ratings and effective 
dates.  Such notice with regard to the assignment of 
disability ratings was again provided in the June 2008 letter 
sent to the Veteran.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present appeal, the effectively timely June 2008 VCAA 
letter provided notice expressly addressing and satisfying 
the requirements contemplated by the Court in Vazquez-Flores.  
This notice was followed by RO re-adjudication as evidenced 
by a February 2009 supplemental statement of the case.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations focused upon 
the claims on appeal, and VA examination reports from March 
2004 (a fee-basis examination with a June 2004 addendum) and 
May 2008 are of record.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the appeal, and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Increased Ratings

The present appeal involves the Veteran's claims that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Postoperative status excision tumor, right thigh with mild 
residual foot drop from common peroneal nerve neuropathy

The Veteran's service-connected disability of the right thigh 
and foot involving common peroneal nerve neuropathy is 
currently rated under Diagnostic Code 8521 which contemplates 
paralysis of the external popliteal nerve (common peroneal).  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  This diagnostic 
code addresses symptoms such as foot drop and slight droop of 
first phalanges of all toes, inability for abduction, 
adduction, and dorsiflexion of the foot, and anesthesia of 
the entire dorsum of the foot.  Under Diagnostic Code 8521 a 
10 percent rating is for mild incomplete paralysis.  A 20 
percent rating is warranted where there is moderate 
incomplete paralysis.  A 30 percent rating is assigned for 
severe incomplete paralysis, and a 40 percent rating is for 
application where there is severe complete paralysis of the 
external popliteal nerve manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.

In rating the Veteran's neuropathy in the right leg, 
consideration should be given to the relative impairment of 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The words "mild," "moderate," and "severe" are not 
defined in 38 C.F.R. §§ 4.120-4.124a.  As noted, in applying 
the schedular criteria for rating peripheral nerve 
disabilities, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

The Board also notes that some of the medical evidence 
pertinent to this issue suggests that some amount of scarring 
may be associated with the pathology at issue.  In affording 
every consideration to the Veteran's claim, the Board has 
therefore considered the applicable rating criteria with 
regard to any such scarring.  As briefly discussed below, the 
Board finds that no ratings on the basis of scarring are 
warranted, and the Veteran has not expressly contended 
otherwise.

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002.  See 67 
Fed.Reg. 49,590-49,599 (July 31, 2002).  Under Diagnostic 
Code 7801, a 10 percent rating is assigned for a scar on 
other than the head, face, or neck, that is deep (associated 
with underlying soft tissue damage) or that causes limited 
motion with area or areas exceeding 6 square inches (39 sq. 
cm).  A 20 percent rating is awarded if the area or areas 
exceeds 12 square inches (77 sq. cm). Diagnostic Code 7801.

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm) or greater.  Diagnostic Code 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating.  Diagnostic Code 7803.  Similarly, a scar 
that is superficial and painful on examination will be 
assigned a maximum 10 percent rating.  Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Diagnostic Code 7805.

A May 2008 VA examination report is the most recent detailed 
probative evidence concerning the current nature and severity 
of the Veteran's right leg disability associated with common 
peroneal nerve neuropathy.  Informed by review of the claims 
file as well as interview and inspection of the Veteran, the 
examiner noted that the Veteran had an excision of a 
liposarcoma in 1972 from the right posterior thigh and that 
this reoccurred in 1996 to the right posterior thigh again, 
was resected, and had radiation therapy for four weeks.  The 
examiner noted that there has been no recurrence since then.  
The May 2008 report shows that the Veteran has right thigh 
pain which comes and goes one to two times per week.  It only 
lasts a few seconds.  The pain is a shooting type pain and 
with flare-ups is 10/10.  It is described as starting in the 
posterior thigh and travels down the posterior knee to the 
right calf to the right foot.  He occasionally has numbness 
in the right popliteal area, but not in the whole leg.

The May 2008 VA examiner noted that the right leg is weaker 
than the left, and that the Veteran has fallen several times 
because of weakness in the right leg.  It is also noted that 
the Veteran uses no assistive devices and has no occupational 
and no additional limitation with flare-up.  The examiner 
noted the Veteran's account that the disability interferes 
with daily activities, especially with walking 200 yards.  
The disability was indicated to be aggravated by stairs or 
standing for 30 minutes or longer, but not by sitting or 
lying down.  Finally, the Veteran indicated during the May 
2008 VA examination that he uses no medications for his leg 
pain, occasionally has muscle spasms and cramps in the right 
leg, not with walking.

The May 2008 VA examiner diagnosed weakness right leg and no 
recurrence of liposarcoma.  Examination findings show that 
the Veteran's gait is normal.  The examiner noted that the 
Veteran retired from the Air Force Civil Service for the 
cited primary reason that he can no longer work because of 
right leg weakness and chronic pain in his right leg.  
Neurological testing during the May 2008 VA examination 
showed that lower extremity neurology was completely intact 
with good pinprick sensation in both lower extremities.  
However, deep tendon reflexes in the knees and ankles were 
absent, apparently in both legs.  Straight leg raise 0-70 
degrees bilaterally producing low back pain.  The examiner 
found normal pinprick, normal strength in lower extremities 
except for slight weakness in the right lower extremity 
compared to the left.

The Board observes that there is some confusion presented in 
the May 2008 VA examination findings.  In particular, the 
Board notes that the report shows in one place that his right 
calf and left calf are equal in diameter.  Thighs are equal.  
Later, the May 2008 VA examination report shows that right 
calf and right thigh are smaller than left.  Throughout the 
report it is made clear that the Veteran has slight weakness 
in the right leg relative to his left leg, and the clinical 
finding of reduced size of the right calf and thigh are 
objective evidence corroborating that finding.  The Board 
accepts the findings in the May 2008 VA examination report 
that are most favorable to the Veteran, and the Board accepts 
that the Veteran's right thigh and calf are smaller than his 
left thigh and calf in a manner consistent with the pathology 
and the relative weakness of the right leg demonstrated by 
other evidence.  The Board's decision in this case is made 
with acceptance and consideration of the these facts most 
favorable to the Veteran's claim.

Significantly, the May 2008 VA examiner expressly found no 
evidence of foot drop, noting for the lower extremities 
negative foot drop present.  The Veteran was found to be 
unable to heel-walk or toe-walk, but was found to have normal 
motor skills and no muscle spasm.  Also significantly, the 
examiner expressly found that active range of motion did not 
produce any weakness, fatigue, or incoordination.  No 
additional loss of range of motion with repetitive movement x 
3.

The Board also observes that the May 2008 VA examination 
report describes a 12-inch vertical scar medial right thigh 
from liposarcoma resection.  Muscle group is normal.  The 
scar  is well healed, good texture, good adherence, no keloid 
formation, elevation or depression, no breakdowns or 
ulcerations, no hernias, well healed.  There was no 
limitation of function of the scars, no functional 
impairment.  The examiner concluded in the report's 
diagnostic findings that there are no residuals from any of 
the Veteran's scars discussed in the report.  The Board 
briefly notes, at this time, that this evidence 
characterizing the Veteran's pertinent scarring shows that 
the criteria for any disability rating on the basis of 
scarring are not satisfied in this case.  The Veteran has not 
contended that any rating on the basis of scarring is 
warranted.

In consideration of the May 2008 VA examination report, and 
resolving reasonable doubt in favor of the Veteran, the Board 
finds it reasonable to assign a 20 percent disability rating 
for the right leg pathology in this case.  In determining 
whether the Veteran's symptoms are most appropriately 
characterized as "mild" or "moderate" incomplete 
paralysis, the Board has given consideration to 38 C.F.R. 
§§ 4.123 and 4.124.  Some of the above evidence, although not 
entirely clear, indicates that the Veteran's nerve pathology 
may be characterized by a loss of reflexes (in the May 2008 
testing, although this was bilateral and not clearly 
attributed to the service-connected right leg pathology), by 
some muscle atrophy (right thigh and calf muscles smaller 
than their left counterparts), some sensory disturbance 
(occasional numbness), and the Veteran's indications may be 
interpreted to indicate some level of constant pain with 
occasionally excruciating exacerbations (rated 10/10 in the 
May 2008 report).  The Veteran also indicated to the May 2008 
examiner that the right leg symptoms have caused him to fall 
on occasions.

Although the evidence does not clearly establish that the 
Veteran most nearly meets the criteria for a 20 percent 
disability rating, resolving reasonable doubt in favor of the 
Veteran permits assignment of a 20 percent disability rating 
in this case, effective from the date of the VA examination 
showing pertinent symptom severity reasonably consistent with 
a 20 percent rating: May 28, 2008.  Pertinent aspects of the 
disability picture discussed above were not demonstrated by 
any evidence of record prior to May 28, 2008.

The Board notes that an October 2007 VA examination report, 
primarily focused upon the Veteran's back, includes notation 
of the Veteran's account that he did have a liposarcoma of 
the right thigh excised, which left him with a sciatic injury 
and a foot drop.  However in one year this resolved 
spontaneously.  This further indicates what the recent May 
2008 VA examination report shows, that the Veteran no longer 
has certain symptoms previously associated with the service-
connected pathology, specifically foot drop.

Turning back further, the Board has reviewed a March 2004 VA 
fee-basis examination report evaluating, in part, post 
operative excision right thigh tumor with mild foot drop.  
Once again, the Board observes that this report also shows 
that the history of foot drop has resolved and foot drop is 
no longer present.  Regarding residuals of excision, the 
March 2004 report shows that the Veteran has occasional 
itching on the scar that flares two to three times per week, 
lasting ten to fifteen minutes.  There is no skin disease nor 
treatment in the past twelve months.  There has been no time 
lost from work.  Examination findings showed scars on the 
posterior right thigh that are 25 centimeters by 2 mm, dark 
and there is no tissue loss, induration, inflexibility, 
hypopigmentation or hyperpigmentation.  There is no abnormal 
texture, no ulceration, exfoliation or crusting.  Further, 
there was no manifestation of a systemic disease or nervous 
condition.  The June 2004 addendum to this report added the 
clarification that the residual scar was non-disfiguring.  
The Board again briefly notes at this time that this evidence 
characterizing the Veteran's pertinent scarring shows that 
the criteria for any disability rating on the basis of 
scarring are not satisfied in this case.  The Veteran has not 
contended that any rating on the basis of scarring is 
warranted.

The March 2004 report indicates that the Veteran can perform 
all activities except mow the lawn, vacuum and garden due to 
fatigue and cramping in the right leg.  Significantly, 
sensation was found to be intact throughout the lower 
extremities, and reflex testing revealed no noted deficits or 
abnormalities.

The March 2004 report shows that the Veteran walks with a 
normal gait into the examination room and his gait is not 
unsteady or unpredictable.  The veteran does not require an 
assistive aid to ambulate across the room.  The report notes 
that peripheral nerves are intact in the upper extremities 
and lower extremities.  The report found motor strength of 
5/5 in the lower extremities with no evidence of muscle 
atrophy.  Additionally, sensation is intact in the lower 
extremities.  The March 2004 VA fee-basis examiner concluded, 
significantly, that for the tumor status post excision, there 
are no effects on his functional capacity.

The June 2004 addendum to the March 2004 report repeats many 
of these findings and does not significantly expand upon, 
amend, or contradict any of the findings and conclusions 
discussed above.  The addendum does indicate that range of 
motion of both ankles is not limited by pain, weakness, lack 
of endurance, fatigue, or incoordination.

The Board finds that the evidence discussed above is the most 
detailed and probative among the pertinent competent evidence 
containing medical and clinical determinations regarding the 
Veteran's common peroneal nerve neuropathy throughout the 
period on appeal.  The findings discussed above, even viewed 
in the light most favorable to the Veteran, weigh against 
finding more than the 'mild incomplete paralysis' associated 
with the pathology prior to May 28, 2008; 'mild incomplete 
paralysis' is contemplated by the 10 percent rating in effect 
for that period.

The Board has assigned a 20 percent disability rating for the 
period following May 28, 2008, resolving reasonable doubt in 
favor of the Veteran.  However, that determination is based 
in large part upon evidence suggesting key symptoms including 
reflex deficit, sensory deficit, muscle atrophy, and 
excruciating exacerbations; the evidentiary picture prior to 
May 28, 2008 does not similarly indicate such features of 
symptom severity.

The preponderance of the evidence is against assignment of a 
rating in excess of 10 percent for the period prior to May 
28, 2008, and the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent for the period 
following May 28, 2008.  The evidence shows that the Veteran 
no longer has foot drop, and the evidence shows that the 
Veteran has no more than slight weakness in the right leg.  
There is no evidence, from the Veteran's contentions nor from 
medical evidence, of droop of first phalanges of all toes, 
inability for abduction, adduction, and dorsiflexion of the 
foot, or anesthesia of the entire dorsum of the foot.  The 
Veteran has reported pain, variously characterized as chronic 
and in May 2008 as having a flare-up pattern that comes and 
goes one to two times per week and only lasts a few seconds.  
Functional loss has otherwise been characterized in May 2008 
as an inability to heel -walk or toe-walk but with active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  No additional loss of range of motion with 
repetitive movement x 3.  Previous evidence, featuring the 
March 2004 examination report, found no functional loss 
attributable to the right leg pathology.  Even accepting the 
Veteran's description of his difficulties, the Board is 
unable to find that there was greater than 'mild' incomplete 
paralysis of the right leg prior to May 28, 2008, for this 
Veteran with normal gait, normal strength, normal sensation, 
and no evidence of muscle atrophy in that period.

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records and private 
treatment records.  The Board finds no evidence probatively 
contradicting the detailed and specifically pertinent 
evidence discussed above characterizing the right leg 
disability on appeal.  The preponderance of the evidence is 
against assignment of any rating in excess of the 20 percent 
rating now assigned for the service-connected right leg 
pathology for the period from May 28, 2008.  The 
preponderance of the evidence is against finding more than 
moderate incomplete paralysis, and is against finding 
symptoms more nearly approximating severe incomplete 
paralysis; the Veteran retains normal motor skills and normal 
gait, has no more than 'slight' weakness of the right leg, no 
longer has foot drop, and experiences painful flare-ups only 
for a few seconds on one or two occasions per week.

The disability picture prior to May 28, 2008, does not show 
as high a severity of symptoms as what the Board has found 
reasonably warranted a characterization of 'moderate' 
incomplete paralysis for the period following May 28, 2008.  
As that set of disability features is established only from 
May 28, 2008, the preponderance of the evidence is against 
finding more than mild incomplete paralysis prior to that 
date, and is against finding symptoms more nearly 
approximating moderate incomplete paralysis for the period 
prior to May 28, 2008.

Calcific bursitis of the left shoulder

The Veteran's calcific bursitis of the left shoulder has been 
rated by the RO under the provisions of Diagnostic Code 5019.

Under 5019 for bursitis, bursitis will be rated on limitation 
of motion of affected parts, as degenerative arthritis under 
Diagnostic Code 5003.

Pursuant to Diagnostic Code 5003 for degenerative arthritis, 
ratings are based on the limitation of motion of the affected 
joint or joints.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Here, although there is no Diagnostic Code specifically for 
limitation of motion of the left shoulder, Diagnostic Code 
5201 for limitation of motion of arm is appropriate.  The 
Board notes that the record (including the May 2008 VA 
examination report) reflects that the Veteran is right hand 
dominant; thus, his left arm is his minor arm.  Under 
Diagnostic Code 5201, a 20 percent rating is warranted for 
limitation of motion at shoulder level.  A 20 percent rating 
is also warranted for limitation of motion of the minor arm 
midway between side and shoulder level.  A maximum rating of 
30 percent for the minor arm is warranted for limitation of 
the motion of the minor arm to 25 percent from side.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that full range of motion for shoulder 
forward elevation (flexion) and shoulder abduction is from 0 
degrees to 180 degrees; and shoulder external rotation and 
shoulder internal rotation is from 0 degrees to 90 degrees.

The Board briefly notes, in passing, the Diagnostic Codes 
5200, 5202 and 5203 provide, respectively, ratings for 
ankylosis of scapulohumeral articulation; other impairment of 
the humerus involving loss of head or flail shoulder, 
nonunion or false flail joint, fibrous union , recurrent 
dislocation of the scapulohumeral joint, and malunion; and 
impairment of the clavicle or scapula, contemplating such 
features as malunion, loose movement, nonunion, and 
dislocation.  38 C.F.R. § 4.71(a), Diagnostic Codes 5200, 
5202, and 5203.  In this case, neither the Veteran himself 
nor any of the evidence of record suggest that the Veteran's 
left shoulder disability on appeal involves disability of 
this nature.

The May 2008 VA examination report is the most recent 
detailed probative evidence concerning the current nature and 
severity of the Veteran's left shoulder disability on appeal.  
Informed by review of the claims file as well as interview 
and inspection of the Veteran, the examiner noted that the 
Veteran was treated for bursitis in the military in the left 
shoulder, and now reports the he has left shoulder pain every 
day, but not constant.  The report shows that the pain is 
usually an ache, averages about 9/10 and is aggravated by 
lifting 25 pounds or more.  The Veteran uses no assistive 
devices and the Veteran has no additional limitations with 
flare-up.  The report shows that the examiner described that 
the left shoulder disability interferes with daily 
activities, especially with mowing grass or household chores.  
The report indicates that the Veteran is not using 
medication.

Examination of the left shoulder revealed no deformity, no 
swelling, and no palpable tenderness.  The Veteran had 
flexion of 0-170 degrees without pain, abduction 0-170 
degrees without pain.  Internal and external rotation is 0-80 
degrees without pain.  Moreover, active range of motion did 
not produce any weakness, fatigue, or incoordination.  No 
additional loss of range of motion with repetitive movement x 
3.  The examiner diagnosed sprain left shoulder, normal range 
of motion.  Furthermore, the examiner noted negative X-rays 
today, with specific findings of no evidence of fracture or 
dislocation.  Arthritic change is not evident.  Normal range 
of motion.

The earlier March 2004 VA fee-basis examination report shows 
that the Veteran described that his left shoulder bursitis 
was manifested by flares two to three times per week lasting 
four to eight hours, sometimes during which he cannot perform 
and must rest the entire day.  However, there has been no bed 
rest recommended, no prosthetic implants, and no time lost 
from work.  Examination of the left shoulder revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  There is no 
ankylosis of the joint present.  Range of motion is full with 
pain on extreme.  The examiner explained that regarding 
Deluca issues, range of motion of the left shoulder is not 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  Range of motion testing pertinent to the 
left shoulder showed flexion to a normal 180 degrees, 
abduction to a normal 180 degrees, external rotation to a 
normal 90 degrees, and internal rotation to a normal 90 
degrees.  Each range of motion was found to be fully normal 
by the examining physician and, moreover, each range of 
motion was expressly noted to be unchanged by pain.

The examiner noted minimal osteoarthritic changes in the 
acromioclavicular joints bilaterally upon diagnostic study, 
but there were no other significant findings.  The examiner 
diagnosed bursitis left shoulder.  The June 2004 addendum to 
the March 2004 report repeats many of these findings and 
states a diagnosis of bursitis left shoulder with 
osteoarthritic changes in the acomioclavicular joint.  Ranges 
of motion are affected by pain at extremes of motion.  The 
June 2004 addendum does not otherwise significantly expand 
upon, amend, or contradict any of the findings and 
conclusions discussed above.

The Board notes that the May/June 2004 reports show some x-
ray evidence of 'minimal' arthritis in the left shoulder 
(although the May 2008 report indicates that there is no 
arthritis found in diagnostic views of the shoulder).  In any 
event, a 10 percent rating under Diagnostic Code 5003 is not 
warranted in this case; limitation of motion would have to be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.  In this case, the very same 
examination report that notes the minimal arthritic changes 
also finds that the range of motion of the shoulder is not 
limited, including explicitly accounting for DeLuca factors, 
and otherwise finds no objective evidence of limitation for 
the left shoulder.

The examination reports described above are, in the Board's 
view, the most thorough and probative among the competent 
evidence presenting pertinent medical findings concerning the 
nature and severity of the Veteran's left shoulder 
disability.  The entirety of this evidence shows that there 
is no limitation of motion associated with the Veteran's left 
shoulder disability.

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records and private 
treatment records.  The Board finds no evidence probatively 
contradicting the detailed and specifically pertinent 
evidence discussed above characterizing the left shoulder 
disability on appeal.  The preponderance of the evidence is 
against assignment of any compensable rating for the service-
connected left shoulder pathology.  The preponderance of the 
evidence shows no limitation of motion, even accounting for 
functional limitation due to DeLuca factors, associated with 
the left shoulder pathology.  Thus, the preponderance of the 
evidence is against assignment of a higher disability rating 
under the applicable diagnostic code criteria.

Increased Ratings Conclusion

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that these disabilities have been more 
severe than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  Indeed, acceptance of 
the Veteran's testimony regarding his experienced symptoms 
such as pain has resulted in a partial grant of an increased 
disability rating for one of the issues on appeal.  In this 
case, however, the competent medical evidence offering 
detailed specific measurements and specialized determinations 
pertinent to the rating criteria are the most probative 
evidence with regard to evaluating the pertinent symptoms for 
the disabilities on appeal.  The lay testimony considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms 
does not demonstrate that the criteria for any higher 
disability ratings are met in this case.  The preponderance 
of the most probative evidence does not support assignment of 
any higher ratings.

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any of the 
adverse determinations in this decision.  The benefit of the 
doubt has been resolved in the Veteran's favor in a partial 
grant of a new increased rating in this case.  The 
preponderance of the evidence is against finding entitlement 
to any further increased ratings in this appeal.  To that 
extent, as the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply and 
the claims must be denied.  See Gilbert v. Derwinski, 1 
Vet.App 49 (1990).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations in the present case other than that already 
assigned by this decision.

TDIU

The Veteran is seeking entitlement to a total rating based on 
individual unemployability (TDIU).  In order to establish 
service connection for a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet.App. 524, 529 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The Veteran's current service-connected disabilities are 
postoperative status excision tumor, right thigh with mild 
residual foot drop from common peroneal nerve neuropathy, now 
rated 20 percent disabling, and calcific bursitis of the left 
shoulder rated noncompensably disabling.  His current 
combined rating is therefore 20 percent effective from May 
28, 2008; prior to May 28, 2008, a 10 percent combined rating 
is in effect.  See 38 C.F.R. § 4.25.  Thus, the percentage 
criteria listed under 38 C.F.R. § 4.16(a) has not been met 
for any period on appeal.  However, the Board must still 
consider whether the Veteran is unemployable by reason of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(b).

As noted above, an extraschedular total rating based on 
individual unemployability may be assigned if unemployable by 
reason of service-connected disabilities.  For VA purposes, 
the term unemployability is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Factors such as 
employment history, as well as educational and vocational 
attainments, are for consideration.  The Board emphasizes 
that a total rating based on individual unemployability is 
limited to consideration of service-connected disabilities.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that 'takes the claimant's case outside 
the norm' of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

In this case, the schedular rating criteria are not 
inadequate to rate the Veteran's service-connected 
disabilities.  As discussed above (the other two issues in 
this appeal include scrutiny of the ratings for both of the 
Veteran's service-connected disabilities) each of the 
applicable rating criteria provides a range of ratings above 
that assigned for each of the Veteran's service-connected 
disabilities; the preponderance of the competent evidence is 
against finding that either disability is more disabling than 
is currently rated.

Further, as discussed in more detail below, the evidence 
suggests that the Veteran may be limited to sedentary 
employment by various limitations from both service-connected 
and non-service-connected disabilities.  However, this is 
insufficient to show that service-connected disability 
precludes sedentary employment especially as the evidence 
does not indicate that the Veteran is entirely precluded from 
sedentary employment for any reason due to any of his 
disabilities.

Thus, the Board finds that the preponderance of the evidence 
is against finding that there is any factor which places the 
claimant in a different position than other veterans with the 
same disability ratings.  Van Hoose.  The Board notes that, 
in January 2004, the RO provided the veteran with VA Form 21-
8940 (Veterans Application for Increased Compensation Based 
on Unemployability); however, the Veteran did not return the 
completed form.  He simply maintains that his service-
connected disabilities interfere with his ability to perform 
a job.  A completed VA-Form 21-8940 is needed to provide 
information as to the Veteran's education and employment 
history.  See 38 C.F.R. § 4.16.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts, in this case by 
submission of an application for TDIU, is not an impossible 
or onerous task.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).

As discussed below, the Board finds that the preponderance of 
the evidence of record is against finding that the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability, and the preponderance of 
the evidence is against finding that there is any factor 
which places the claimant in a different position than other 
veterans with the same disability ratings.  The Board refers 
to the discussion of the ratings for both of the Veteran's 
service-connected disabilities above with regard to the 
determination that the preponderance of the evidence is 
against finding that the service-connected pathologies are 
more severe than is reflected by the 20 percent combined 
disability rating currently in effect (and the 10 percent 
rating in effect for the period prior to May 28, 2008).

The record reflects that the Veteran has not worked since 
1994, as reported to the May 2008 VA examiner, when he 
retired from the Air Force Civil Service.  The May 2008 VA 
examination report indicates that the main reason for his 
retirement is that he can no longer work because of right leg 
weakness and chronic pain in his right leg.  Furthermore, the 
number two reason would be his low back pain constant every 
day.  He has been diagnosed with disk disease in the past.  
It would hinder him from working or sitting for long periods 
of time at work, walking, and standing for 30 minutes or 
longer.  Finally, his third condition would be his left hand 
surgery with loss of the left middle finger and decreased use 
of the left hand.

The May 2008 VA examination report's discussion thus 
identifies three disabilities associated with the Veteran's 
retirement from employment, with the only service connected 
disability among them being the right leg disability.  The 
May 2008 VA examiner's discussion refers to this as the main 
reason that the Veteran retired from his previous employment, 
but in the absence of information as to the Veteran's 
education and employment history (which the Veteran has 
declined to provide) this does not persuasively indicate that 
the right leg disability somehow rendered the Veteran 
incapable of any form of gainful employment, particularly 
sedentary employment.

The May 2008 VA examination report, especially when taken as 
a whole, does not indicate that the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  The report's findings overall 
weight against a suggestion that that the right leg 
disability renders the Veteran broadly incapable of any form 
of gainful employment.  In contrast, the report does explain 
details of how other non-service connected disabilities limit 
employability.  The examiner explains that the non-service 
connected back pathology would hinder him from working or 
sitting for long periods at work, walking, and standing for 
30 minutes or longer.  The examiner explains that the non-
service connected left hand disability decreases the 
usability of his left hand for work.  Neither non-service 
connected disability may be considered in this TDIU analysis, 
and the May 2008 report does not present similar findings or 
rationale to support any suggestion that the service 
connected right leg pathology and/or the service-connected 
left shoulder pathology cause limitations undermining all 
forms of gainful employment for the Veteran.

The Board finds that the detailed clinical findings in the 
May 2008 report strongly weigh against finding that the 
Veteran would be rendered unemployable by the severity of his 
service-connected disabilities alone.  The only service-
connected disability in receipt of a compensable disability 
rating, of 20 percent from May 28, 2008, is the right leg 
pathology.  The Veteran described his own right thigh pain to 
the May 2008 VA examiner as pain that comes and goes one to 
two times per week and only lasts a few seconds with 
occasional numbness limited to the right popliteal area.  No 
other manner of symptomatology or functional limitation which 
may reasonably be considered to render the Veteran 
unemployable is suggested.  The May 2008 VA examination 
report found objective evidence only of slight weakness with 
somewhat smaller calf and thigh muscles, but with normal 
gait, normal motor skills, straight leg raise 0-70 degrees 
bilaterally producing low back pain, and active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  The examiner objectively determined that no 
additional loss of range of motion with repetitive movement x 
3.

Of great significance, the Veteran's own account of his 
functional limitation in the May 2008 report expressly 
indicated that the leg symptoms did not interfere with 
sitting; the Veteran's claimed functional limitation with 
activities featured problems with walking 200 yards and 
stairs.  The Veteran described that the pain comes and goes 
one to two times per week and only lasts a few seconds.  
Thus, the Veteran's own account of the limitations imposed by 
his right leg disability do not show a reasonable basis for 
finding that all forms of gainful employment, particularly 
relatively sedentary employment, are precluded by this 
disability.  Neither the Veteran, nor the May 2008 VA 
examination report, otherwise present information about the 
severity of the service-connected left shoulder disability 
which shows that it causes such inability to perform in any 
mode of employment, even when considered together with the 
service-connected right leg disability.

The March 2004 VA fee-basis examination report shows that at 
that time the Veteran described that he can perform all 
activities except mow the lawn, vacuum and garden due to 
fatigue and cramping in the right leg.  The March 2004 
examiner concluded that, based upon the objective evidence 
from medical examination, there are no effects on his 
functional capacity from the service-connected right leg 
pathology.  The March 2004 examiner also found that the left 
shoulder had full range of motion with pain only at extreme 
points; even considering this, the examiner explicitly stated 
that the left shoulder is not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
opined that the Veteran has a decreased ability to use his 
arm for overhead work and lifting, but noted no additional 
limitation upon the Veteran's broad capacity for some form of 
gainful employment.

The June 2004 addendum to the March 2004 report elaborates on 
the question of employment limitations, stating that the 
veteran would be limited in work that involves prolonged 
standing and walking, jumping and walking on even grounds in 
regards to the low back condition.  The Board notes that 
these limitations are expressly attributed to the non-
service-connected back disability and not to the service-
connected right leg pathology, despite the fact that the 
right leg pathology was a focal point of the examination; 
this suggests that the examiner did not consider the severity 
of the right leg pathology to be productive of the 
limitations described, and this is consistent with the set of 
objective findings presented throughout the report.  The June 
2004 addendum further states that the Veteran should avoid 
work involving heavy lifting and carrying, performing 
frequent bending, stooping, kneeling, squatting, climbing 
activities and crouching.  These movements would all be 
affected by his back, shoulder, knees, ankle, and foot 
conditions.  This statement does not indicate limitations 
that would prevent all forms of gainful employment, 
particularly sedentary seated employment.  The only 
limitation observed by the competent medical examiner's 
assessment which may be reasonably understood to 
substantially implicate the capacity for sedentary employment 
is that the Veteran would also be limited in work requiring 
prolonged grasping or gripping as he has weakened strength of 
the left hand.  However, this limitation is exclusively 
attributed plainly to a left hand disability which is not 
service-connected.  In sum, the June 2004 addendum's 
discussion, together with the March 2004 report's findings, 
weigh against finding that the Veteran's service-connected 
pathologies are of such severity that they alone would render 
the Veteran unable to obtain or follow any form of gainful 
employment.

The schedular rating criteria are not inadequate to rate the 
Veteran's service-connected disabilities.  The evidence 
suggests that the Veteran may be limited to sedentary 
employment by various limitations from both service-connected 
and non-service-connected disabilities, but the employment 
limitations revealed by the evidence do not include an 
inability to perform sedentary work for any reason due to any 
of his service-connected disabilities.

Thus, the Board finds that the preponderance of the evidence 
is against finding that there is any factor which places the 
claimant, with a 20 percent combined rating between his two 
service-connected disabilities, in a different position than 
other veterans with the same disability ratings.  Van Hoose.  
The Board again notes that the Veteran has declined to return 
a completed VA Form 21-8940 (Veterans Application for 
Increased Compensation Based on Unemployability), and thus 
the Board is unable to consider any information concerning 
his subjective education and employment history that may have 
been reported in such a submission.  The Court has held that 
the duty to assist is by no means a one-way street, and a 
veteran's obligation to provide certain facts, in this case 
by submission of an application for TDIU, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).

The Board finds that the preponderance of the evidence of 
record is against finding that the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability, and the preponderance of the 
evidence is against finding that there is any factor which 
places the claimant in a different position than other 
veterans with the same disability ratings.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a TDIU.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).

ORDER

A disability rating in excess of 10 percent is not warranted 
for postoperative status excision tumor, right thigh with 
mild residual foot drop from common peroneal nerve neuropathy 
for the period prior to May 28, 2008.  To this extent, the 
appeal is denied.

A 20 percent disability rating (but no higher) is warranted 
for postoperative status excision tumor, right thigh with 
mild residual foot drop from common peroneal nerve 
neuropathy, effective from May 28, 2008.  To this extent, the 
appeal is granted.

A compensable disability rating is not warranted for calcific 
bursitis of the left shoulder.  To this extent, the appeal is 
denied.

TDIU is not warranted.  To this extent, the appeal is denied.




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


